Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.

Claims 11-13, 17-18, 32-34, 38-39, 43-45, 49-50, 54, 56-57 and 60-61 are currently pending. 

2.  Claims 54 and 56-57 stand withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to nonelected inventions.  

3. Claims 11-13, 17-18, 32-34, 38-39, 43-45, 49-50 and 60-61 are accordingly under consideration. 

4. Applicant has overcome the objection to claim 11 applicant has amended the step (v) to recite “the” predetermined level.  

Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 11-13, 17-18, 32-34, 38-39, 43-45, 49-50 and 60-61 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter. 
The claimed invention is directed to a law of nature without significantly more. The claim(s) recite(s) levels of a marker of systemic inflammation such as CRP and LDLC in a human subject. This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons which are discussed below.

Step 1
Under step 1, one must ask whether the claim is directed to a process, machine, manufacture  or composition of matter. The claim is clearly a process.

Step 2A

Step 2(A) of the three-part analysis is whether the claim is directed a judicial exception (a law of nature, a natural phenomenon, or an abstract idea). “Directed to” means the exception is recited in the claim (i.e., the claim sets forth or describes the exception). 

The claim is considered to be directed to a judicial exemption if it 1) recites a judicial exception and 2) the exception is not integrated into a practical application of the exception. (so called Prong 1 and Prong 2 under the guidelines). Step 2(A) is considered met and the analysis is as follows:

--Step 2A; Prong One

Under the first prong of Step 2(A), one must ask whether the claim recites an abstract idea, law of nature or natural phenomenon. 

This prong is considered satisfied because the claim recites a law of nature; namely; a level of a marker of systemic inflammation in a human subject such as CRP and levels of LDLC. 

--Step 2A; Prong Two

The second prong of step 2A is also considered satisfied; the exception is not integrated into a practical application of the exception. The claim does not for instance integrate the judicial exception by applying or using the exception to effect a particular treatment or prophylaxis. Notes that MPEP 2106.04(d)(2) states also that the treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). For example, consider a claim that recites mentally analyzing information to identify if a patient has a genotype associated with poor metabolism of beta blocker medications which falls within the mental process grouping of abstract ideas.



Step 2B
Under step 2B, one must ask whether the claim recites additional elements that amount to significantly more than the judicial exception. 
The claim as a whole is not considered to recite additional elements in addition to the judicial exception that impose meaningful limits on the scope of the claim. 
The claims contain the following steps which are considered to be possibly significantly more than the judicial exception itself:
Obtaining a level of a marker of systemic inflammation such as C-reactive protein (CRP) (elected species) 
Obtaining a level of LDLC in a human subject.
The additional steps, considered either individually and as a combination, do not amount to significantly more than the natural law exception itself, which are CRP and LDLC levels in the human subject.
The additional steps consist of well-understood, routine, conventional activity already engaged in by the scientific community.
As set forth in MPEP 2016.059d)(I), the examiner must conclude that an element (or combination of elements represents well understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. A showing that additional elements are obvious under 35 USC 103, or even that they lack novelty under 35 USC 102, is not be itself sufficient to establish that the additional elements are well-understood, routine, conventional activities or elements to those in the relevant field. Whether a particular technology is well understood, routine, and conventional goes beyond what was imply known in the prior art. The mere fact that something is disclosed in a piece of prior art, for example, does not mean it was well understood, routine, and convention. (see Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018). 
With respect to step 2B, the Office considers the elements of each claim both individually and as an ordered combination, recognizing that whether a claim element or 
First, under the broadest reasonable interpretation, the steps of obtaining a level of CRP and LDLC includes performing well-known assays. See Kent (2003) which is discussed infra and teaches that commercially available immune assays for detection of CRP and LDLC were available (p. 1225, 1st ¶). 
In addition, the steps also include reading values off a report (see specification, page 21, line 7-8 “Conventional methods include sending a sample(s) of a patient’s body fluid to a commercial laboratory for measurement”.  Thus these steps could actually be considered an abstract idea, in that they do not require an assay to be performed.
The steps are in line with adding the words “apply it” which have already been held inadequate to transform claims that are directed to a law nature into patent eligible subject matter. See Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F3d 1371, 1373-74 (Fed. Cir 2015), cert. denied. No, 15-1102, 2016 WL 1117246 (June 27, 2016); see also Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 187 (Fed. Cir. 2017), the inventors invented a way to correlate MPO with the risk of developing CVD by measuring the level of MPO in blood and then comparing this value to a control value from an “apparently healthy” subject. The Court held that the proposed steps merely told those “interested in the subject about the correlations that the researchers discovered.” 
Applicant’s arguments
Applicant’s arguments were fully considered but were not considered persuasive.
Applicant asserts at pp. 8-10 that the instant claims meet all of the pathways set out in MEP 2106.05. Applicant asserts that the pending claims, as a whole, are directed to a surprising combination of levels of markers of systemic inflammation with levels of a lipid and that prior to the teachings of the present application, there was no evidence linking greater reduction in markers of systemic inflammation such as CRP, particularly in combination with a lipid such as LDLC. It was not known for example that subjects who achieve aggressive target levels of both CRP (e.g., about 2 mg/L or lower as recited in claims 18 and 60) and LDLC (e.g., below 70 mg/dL as recited in claims 11 and 60) following statin therapy show improved cardiovascular event free survival. Applicant asserts that even if obtaining levels of markers of systemic inflammation and LDLC are routine and conventional, evaluating whether a therapy is efficacious by correlating the level of the marker of systemic inflammation with the level of LDLC when the level of LDLC is below 70 mg/dL or above 100 mg/dL is not routine or convention. 
This argument was not considered persuasive because as stated in the prior OA, the closest that the claims come to integrating the natural law, which is the levels of inflammation markers and LDLP in a human subject, into a “practical application” is “determination being indicative of whether the therapy is efficacious”  in the last steps of 
The claims are in effect claiming the natural law itself which is obtaining and measuring the levels of various biomarkers in a human subject. The making a determination as to the effectiveness of therapy based on this determination is not considered to transform the claims into patent subject matter (see Ariosa Diagnostics, supra; see also Cleveland Clinic Foundation, 859 F3d 1352 (Fed. Cir. 2017) and MPEP 2106.04(b)).  
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained even though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

8. Claims 32-34, 38-39, 43-45, and 49-50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Albert, (JAMA, 2001, IDS of 4/12/2018) and Kent et al. (American J Cardiology, 92, 2003, IDS of 4/12/2018), in view of Ridker et al. (J New England J. Medicine, 2002, , IDS of 4/12/2018). 
With respect to base claims 32 and 43, Albert teaches a method of (i) measuring the level of CRP (elected species for marker of systemic inflammation) in a human subject (p. 65, last 3 lines), (ii) measuring the level of total cholesterol, LDL-C, (iii) comparing the level of the CRP to a control value from an apparently healthy population (p. 64 rd column, lines 1-4) and (iv) determining whether the level of the CRP obtained is above the control level p. 66, 3rd column lines 1-4). 

With respect to claims 33 and 44, Albert teaches that the change in CRP at 24 weeks with results seen in CRP as early as 12 weeks (p. 64 under “results), which is considered to be a repeating of the monitoring of CRP over time. Albert teaches that no significant association was observed between baseline CRP and baseline LDLC levels, end of study CRP and end of study LDLC levels or change in CRP and change in LDL-C levels over time (p. 64 under “results” which would means that LDLC level measurement was also measured over time). 

With respect to claims 34, and 45, Albert teaches that in the primary prevention cohort pravastatin, which is considered the therapy, reduced median CRP levels by 16.9% at 24 weeks (p. 64 under “results” and that in the secondary prevention cohort of those patients with known CVD pravastatin, which is the therapy, was given for 124 weeks, which is “for at least one month”.  

With respect to claims 38 and 49, Albert as noted above teaches that the inflammatory marker is CRP.

With respect to claims 39, and 50, Albert teaches that the baseline levels of CRP in the placebo group for the primary prevention group which are men and women with no prior history of CVD was 0.21 mg/dL which is considered to be “about 2 mg/L or lower). 

Kent teaches that CRP levels may identify patients likely to benefit from lowering LDL cholesterol to ultra-low levels. Kent teaches that above average CRP with statin therapy predicts failure of carotid intima-media thickness regression in those with currently defined optimal LDL cholesterol (<100 mg/dl) but not if LDL cholesterol is <70 mg/dl (abstract).  

Differences with claimed invention
The teachings differ in the recitation that the therapy is one with a therapeutic agent other than a statin (base claim 32).

The teachings further differ in the recitation of determining that a determination of whether the level of the CRP marker is above the control value is indicative of whether the therapy is efficacious as in base claim 32, step (iii) and the recitation that deciding 

Ridker teaches that both CRP and LDL are elevated in persons at risk for cardiovascular events (abstract) and that CRP has prognostic value for the detection of first vascular events over a three-year period (p. 3, 2nd ¶). Ridker further teaches because CRP and LDLC measurements tend to identify different high-risk groups, screening for both biologic markers provides better prognostic information than screening for either alone (under “results”), which at least suggests to the ordinary artisan to test for both CRP and LDLC for prognostic results as to CVD events.

Ridker further teaches that in a study for participants undergoing evaluation of aspirin and vitamin E for the primary prevention of cardiovascular events, CRP, a marker of systemic inflammation, is a stronger predictor of future cardiovascular events than LDL cholesterol (p. 3 1st ¶under “study design” and p. 13, 1st ¶ under “discussion”). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have decided on a course of therapy based on the determination that a CRP level was above a predetermined level in a human subject undergoing a therapy to reduce the risk of a future adverse cardiovascular event (claim 43), including a therapy other than a statin (claim 32).

One of skill in the art would have been motivated to do so because Albert teaches that it was known that CRP levels are a strong independent predictor risk for a future myocardial infarction and stroke (last line p. 64 and spanning to first 3 lines p. 65), and Kent further teaches that for the group with LDL cholesterol >70 mg/dl and <100 mg/dl, those with a lower-than-average CRP level (on statin therapy) had a high likelihood of regression (see p. 1226, last ¶). 

While Albert and Kent do not specifically recite that determining whether the level of the CRP is above the predetermined level and determining the level of lipid is indicative of whether a therapy is efficacious (claim 32) or deciding on the course of the therapy based on such determinations, one of skill in the art would be highly motivated to consider such values indicative of whether a therapy is efficacious or decide on a particular course of therapy based on the teachings of Albert and Kent in conjunction with the teaching of Ridker that CRP and LDLC levels are elevated in person at risk for cardiovascular events (see Albert: CRP predict cardiovascular risk, p. 64 under “Context”; Dent: lowering LDLC to between 70-100 mg/dl can provide clinical benefits with subjects having lower than average CRP levels, p. 1226 under “conclusion”) and that screening for both biological makers provides better prognostic information than 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicants’ arguments were fully considered but were not considered persuasive.

Applicant asserts that  it was not known that subjects who achieve aggressive target levels of both CRP (e.g., about 2 mg/L or lower, as recited in claims 18 and 60) and LDLC (e.g., below 70 mg/dL as recited in claims 11 and 60) following statin therapy show improved cardiovascular event free survival. (p. 11, last ¶ and spanning to p. 12, lines 1-2). This argument was not considered persuasive because the claims to which applicant is referring have been removed from the rejection.  The presently-rejected claims do not recite these limitations.

Applicant further asserts that Albert does not teach that the combination of the determined level of CRP and the determined level of a lipid (e.g., LDLC) can collectively be used for evaluating the efficacy of a therapy as recited in claim 32 or for deciding on the course of a therapy as recited in claim 43. On the contrary, Albert found that pravastatin reduced CRP levels at both 12 and 24 weeks in a largely LDL-C independent manner. (1st ¶ of p. 12 of the Response citing p. 64, conclusions of Albert). 

This argument was not considered persuasive because while Ridker as noted supra does not teach any correlation between CRP and LDLC, Ridker does provide a motivation to measure the levels of both CRP and LCLC because Ridker teaches that “screening for both biologic markers provided better prognostic information than screening for either alone” (p. 2 under “Results”). 

Applicant further asserts that Ridker does not teach any analysis or method that utilizes the levels of CRP to predict a future risk of cardiovascular events if and when the level of LDLC is below 70 mg/dL or above 100 mg/dL (e.g., as in claim 11).



Double Patenting
9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to ht0p://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
10. Claims 32-34, 38-39, 43-45, and are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claim 1 of US Patent 9,164,104, in view of Albert, (JAMA, 2001, IDS of 4/12/2018) and Kent et al. (American J Cardiology, 92, 2003, IDS of 4/12/2018) and Ridker et al. (J New England J. Medicine, 2002, , IDS of 4/12/2018). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘104 patent claim the same 
Applicants have asked the Obvious Double Patenting Rejections of record beheld in abeyance until such time as allowable subject matter is found. Said request is acknowledged. The rejections of record are maintained. 
11. No claim is allowed.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 8, 2021						/JAMES  ROGERS/
Examiner, Art Unit 1644

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644